Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application.  
	Claims 1-20 are currently amended.



Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 05/19/2021, with respect to 35 U.S.C 112 (f) Claim Interpretation of claim 8 and its respective dependencies have been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of Claim 8 and its respective dependencies has been withdrawn. 

4.	Applicant’s arguments, see Remarks, filed 05/19/2021, with respect to the rejection(s) of claim(s) 1-20 under Hirokawa et. al. (US PG. Pub. 2018/0068345 A1) have been fully considered but they are not persuasive. On page 7 of the Remarks, applicant’s specifically argues that “Hirokawa fails to disclose or teach the noted feature of claim 1, i.e., “display the setting screen for detecting a user operation to identify a setting value for the application, the setting screen being based on the control information; detect the user operation via the displayed setting screen; and execute, in response to detecting the user operation, the application corresponding to the identified setting value.” However, the examiner respectfully disagrees agrees.

5. 	Hirokawa teaches in Table 1- Table 5 various pint setting parameters and associated setting values that are displayed on an operational screen based on user operation to execute a requested function corresponding to a particular application. Specifically, Hirokawa, teaches in Par. [0114]-[0115] in accordance to Table 1, the parameter "Action" is used to set an operation to be requested to the function providing application 136.  For example, when a display of a scan setting screen is requested, the vendor application 137 sets the parameter "Action" with a value of "scan_setting (indicating setting of scan)" and requests the display of the scan setting screen to the function providing application 136. Also in Table 4, Sect. [0131], Hirokawa teaches when a display of the scan setting screen of the easy scan type is instructed to display a display screen of the scan setting operation, the vendor application 137 inputs the value of "easy scan_setting (indicating scan setting)" for the parameter "Action" to designate the scan setting screen of the easy scan type.  Further, when a display of the scan setting screen of the smart scan type is instructed to display a display screen of the scan setting operation, the vendor application 137 inputs the alue of "smart_scan_setting" for the parameter "Action" to designate the scan_setting screen of the smart scan type….Additionally, In Par. [0169]-[0170], Hirokawa teaches, the operation unit 20 includes the application layer 201, and the OS 
layer 203.  The applications installed in the main unit 10, and the applications installed in operation unit 20 perform different processing.  Specifically, the application of the 
main unit 10 performs the engine control based on the user operation received 
via the operation unit 20…The operation unit 20 displays various applications installed in the MFP 1A on the display such as the scanner application, the copy application, the 
printer application, and the facsimile application installed in the MFP 1A.  As illustrated in FIG. 27, the function providing application 500 is installed in the operation unit 20 to implement the second embodiment.  In the second embodiment, the function providing application 500 can be used as a "standard-installed application" and a "function providing application for providing one or more functions to a vendor application," which means the function providing application 500 integrates two application as one integrated application (hereinafter, integrated application).  Also, in Par, [0172], Hirokawa teaches, the reception unit 501 receives an activation request that is generated when an icon of the function providing application 500 is operated, or an 
activation request from the vendor application 137.  The display control unit 504 displays a job setting/executing screen.  The setting control unit 505 changes display contents of the job setting/executing screen based on specifications of the MFP 1A, and adjusts the setting values.  The input control unit 506 receives an input of a user from a screen displayed on the display.  The job executing unit 507 requests a job execution using the determined setting values, then performs a complicated job execution. Therefore, Hirokawa specifically teaches the amended noted features of claim 1 and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa et. al. (US PG. Pub. 2018/0068345 A1).

	Referring to Claim 1, Hirokawa teaches an information processing apparatus (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus) comprising:
a memory (See Hirokawa, Fig. 1, ROM 22, RM 23, Flash Memory 24) configured to store control information to be utilized for displaying a setting screen (See Hirokawa, Sect. [0083] lines 7-10, The storage control unit 152 stores applications, and reads out information of application corresponding to a screen display request from the storage unit such as the ROM 22, the RAM 23 and/or the flash memory 24.), the setting screen corresponding to an application to be added to the information processing apparatus (See Hirokawa, Figs. 10 and 24, Sect. [0136]-[0138], the storage control unit 152 of the function providing application 136 (FIG. 4) stores "application data" of each one of the vendor applications 137a to 137c such as a request contents, setting values and status information of each one of the vendor applications 137a to 137c in the storage unit such as the RAM 23 and/or the flash memory 24.  As illustrated in FIG. 24, the storage control unit 152 stores an application name, a display screen status, a setting status, a job status, and setting values of each of the vendor applications 137 by associating the application name, the display screen status, the setting status, the job status, and the setting values in the above described storage unit. Specifically, in FIG. 24, the display screen status, the setting status, the job status, and the scan setting values are associated for each of the vendor applications 137a (first vendor application A), 137b (second application B), and 137c (third vendor application C).  In an example case of FIG. 24, the scanning is used as an example of jobs.  For example, as to the vendor application 137a (first vendor application A), the display screen status indicates a screen displaying an scan operation is being executed currently (see FIG. 10), the setting status indicates information that the scan setting has completed, the job status indicates information that a scan job is being executed, and the scan setting value indicates information that "document 
size is A4 vertical, and resolution is 200 dot per inch (dpi).".); and
(See Hirokawa, Fig.1, CPU 21, IC Card I/F 29, Connection I/F 26, Communication I/F 25, Main Unit 10, Server 60, IC card 5 and Reader 6, Network 40 and Path 30, Sect. [0057], The CPU 21 executes programs stored the ROM 22 by using the RAM 23 as a working area to control the operations of the operation unit 20 entirely.  Further, the CPU 21 executes a user verification program stored in the ROM 22 or the like to perform a user verification processing.  The CPU 21 can be referred to as a secondary processor or circuitry in this disclosure.  The communication I/F 25 is used as an interface to communicate with, for example, a server 60 on the network 40.  The connection I/F 26 is used as an interface to communicate with the main unit 10 via the communication path 30.), the circuitry (See Hirokawa Fig. 1) being configured to:
display the setting screen for detecting a user operation to identify a setting value for the application (See Hirokawa, Table 4, Sect. [0131], As indicated in Table 4, when a display of the scan setting screen of the easy scan type is instructed to display a display screen of the scan setting operation, the vendor application 137 inputs the value of "easy scan_setting (indicating scan setting)" for the parameter "Action" to designate the scan setting screen of the easy scan type.  Further, when a display of the scan setting screen of the smart scan type is instructed to display a display screen of the scan setting operation, the vendor application 137 inputs the alue of "smart_scan_setting" for the parameter "Action" to designate the scan_setting screen of the smart scan type.), the setting screen being based on the control information (See Hirokawa, Sect. [0169], the application of the operation unit 20 performs a screen display to receive a user's operation via the displayed screen, and the application of the main unit 10 performs the engine control based on the user operation received via the operation unit 20.);
detect the user operation via the displayed setting screen (See Hirokawa, Sect. [0172] lines 8-10, The input control unit 506 receives an input of a user from a screen displayed on the display); and
execute, in response to detecting the user operation, the application corresponding to the identified setting value (See Hirokawa, Sect. [0172] lines 1-8, The reception unit 501 receives an activation request that is generated when an icon of the function providing application 500 is operated, or an activation request from the vendor application 137.  The display control unit 504 displays a job setting/executing screen.  The setting control unit 505 changes display contents of the job setting/executing screen based on specifications of the MFP 1A, and adjusts the setting values).

	Referring to Claim 2, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the setting screen includes a graphical image for detecting the user operation relating to execution of the application (See Hirokawa, Fig. 9, Sect. [0091], FIG. 9 is an example of a setting screen of a specific setting item operated by a user, in which a file format icon 163 is operated.  The user performs a detail setting operation related to the scan operation via the setting screen illustrated in FIG. 9.  Then, when the setting operation is completed, the user operates the setting completion button 164.  In the operation unit 20, the CPU 21 stores setting contents information set by the user operation in the storage unit such as the RAM 23 and/or the flash memory 24.  When the user operates the setting completion button 164, the setting contents information is read out from the storage unit, and then a signal indicating that the setting completion button 164 is operated, and the setting contents information are both transmitted to the function providing application 136 from the operation panel 27.).

	Referring to Claim 3, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the user operation includes an operation to execute the application (See Hirokawa, Fig. 7, Scan Execution Button 162, Sect. [0093], When the user operates the scan execution button 162 (start button), a signal indicating that the scan execution button 162 is operated is transmitted from the operation panel 27 to the vendor application 137 (step S14).  When the vendor application 137 receives the signal indicating that the scan execution button 162 is operated, at step S15, the vendor application 137 makes a call of a scan execution API to the function providing application 136.).

	Referring to Claim 4, Hirokawa teaches the information processing apparatus of claim 3 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the circuitry is configured to execute the application while (See Hirokawa, Fig. 10, Sect. [0095], FIG. 10 is an example of the screen displaying that the scanning is being executed.  The 
display control unit 156 displays the screen displaying that the scanning is 
being executed by including, for example, a message of "scan is being executed," a scan completed number, and a remaining memory capacity that can be used. The display control unit 156 of the function providing application 136 generates a screen displaying that the scanning is being executed corresponding to the scan operation being executed by the scanner application 112 of the main unit 10, and displays the screen displaying that the scanning is being executed on the operation panel 27 at step S17.).

	Referring to Claim 5, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the user operation includes an operation to cancel execution of the application (See Hirokawa, System “Disable” Function for Invisible, Fig. 17C, Sect. [0119], when a display of all of the setting items on the scan setting screen are designated by the vendor application 137, and "disable" is set for all of the setting items for the user-initiating setting operation by the setting processing unit 155 of the function providing application 136…when all of the 
setting items on the scan setting screen are designated as "Invisible" by the 
vendor application 137, the display control unit 156 of the function providing 
application 136 does not display all of the setting items on the scan setting 
screen as illustrated in FIG. 17C.).

	Referring to Claim 6, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the circuitry is configured to store, in the memory, information relating to execution of the application and information relating to the setting value of the application (See Hirokawa, Table 5, Sect. [0077] lines 9-15, [0135], the function providing application 136 can be stored in, for example, a storage unit such as the ROM 22, the RAM 23 and/or the flash memory 24 of the operation unit 20, which is referred to as a secondary memory in this description…Table 5 is an example of a list of operations for each of value set for the parameter "Action." Illustrating a list of operations by the function providing application 136 of the easy scan type and the function providing application 136 of the smart scan type depending on the values.).

	Referring to Claim 7, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the circuitry is configured to display progress of processing by the application on the setting screen (See Hirokawa, Fig. 1, Status Check, Sect. [0061], The operation panel 27 receives various types of input from a user's operation, and also displays various types of information such as information corresponding to the received input type, information indicating an operation status of the MFP 1, information indicating a setting status.).

Referring to Claim 8, Hirokawa teaches the information processing apparatus of claim 1 (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus), wherein the information processing apparatus (See Hirokawa, Fig. 1, Multifunction Peripheral (MFP) 1 Image Processing Apparatus) further comprises:
second circuitry (See Hirokawa, Fig. 1, main unit 10) configured to form an image (See Hirokawa, Sect. [0047] lines 6-9, The main unit 10 includes various types of image forming functions such as a copy function, a scanner function, a facsimile function, and a printer function);
third circuitry (See Hirokawa, Fig. 1, Operation Unit 20) configured to receive the user operation (See Hirokawa, Sect. [0047] lines 9-10, operation unit 20 receives various input by a user's operation.).

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 10, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons discussed in the rejection of claim 2.

	Referring to Claim 11, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons discussed in the rejection of claim 3.

	Referring to Claim 12, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 13, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 13 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 14, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 15, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 16, arguments analogous to claim 1 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 17, arguments analogous to claim 2 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

Referring to Claim 18, arguments analogous to claim 4 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 19, arguments analogous to claim 6 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.

	Referring to Claim 20, arguments analogous to claim 7 are applicable herein.  The non-transitory recording medium is explicitly/inherently taught as evidenced by (See Hirokawa, Sect. [0085], the function providing application 136 can be provided as an installable format file or an executable format file stored in a 
computer-readable storage medium or recording medium such as compact disc read only memory (CD-ROM), flexible disk (FD), or the like.  Further, the function 
providing application 136 can be provided by being recorded in a computer-readable storage or recording medium such as compact disc-recordable (CD-R), digital versatile disk (DVD), Blu-ray Disc (registered trademark), semiconductor memory, or the like.  Further, the function providing application 136 can be provided and installed via a network such as the Internet.  Further, the function providing application 136 can be provided by being recorded in a ROM or the like disposed in an apparatus in advance.) and various memories stored therein.
Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawamura et al. (US PG. Pub. 2014/0351817 A1) discloses an information processing apparatus has one or more programs to execute a workflow and receives an execution request for the workflow.  The information processing apparatus includes a workflow storage unit to store therein one or more workflow definitions each defining a workflow including an execution sequence of one or more processes each executed by any of the one or more programs; a selecting unit to receive a selection of a workflow to be executed based on the workflow definitions stored in the workflow storage unit; an editing unit to edit the selected workflow to be executed in response to a user operation to edit the selected workflow; and a workflow controller to execute, in response to reception of an execution request for the edited workflow to be executed, the edited workflow by any of the one or more programs corresponding to a process included in the edited workflow. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARRYL V DOTTIN/
Examiner, Art Unit 2677


/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677